Citation Nr: 1700644	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left hand.

2.  Entitlement to service connection for osteoarthritis of the right hand.

3.  Entitlement to service connection for osteoarthritis of the right ankle.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for hammertoes.  


REPRESENTATION

Veteran represented by:	Alan A. Watt, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from May 1959 to February 1969, with additional time served in the National Guard.  He received a Vietnam Service Medal and a Republic of Vietnam Campaign Medal with device, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's left hand disability is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's right hand disability is related to active duty service.

3.  The probative, competent evidence is against a finding that the Veteran's right ankle disability is related to active duty service.

4.  During the August 2016 Board hearing, the Veteran withdrew his claim for entitlement to service connection for hammertoes on the record.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoarthritis of the left hand have not been met.  §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for osteoarthritis of the right hand have not been met.  §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  The criteria for entitlement to service connection for osteoarthritis of the right ankle have not been met.  §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for hammertoes have been met.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of the issue of service connection for hammertoes on the record at the August 2016 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in September 2013.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left and Right Hand

The Veteran testified that he injured his hands during service.  Specifically, he reported that part of his job included going up and down ladders, and that he injured the hands when slipping on the ladder.  He reported that his hands would bang on the side of the rails, and that as an electrician he used his hands frequently.  The Veteran asserted that he now has a limited range of motion in the hands.

As it pertains to a current disability, the Veteran has been diagnosed with osteoarthritis of the hands.  Therefore, the Board finds that the Veteran has current disabilities for service connection purposes.

As it pertains to an in-service event, the Board notes that during service the Veteran reported having pain in both the left and right hand on separate occasions.  In May 1959 the Veteran sought treatment for swelling in the left hand.  At the time his x-ray and physical examination were normal and he was encouraged to soak the hand.  In April 1963 the Veteran sought treatment for right hand pain.  An x-ray of joints in the right hand was normal and he was diagnosed with rule-out rheumatoid arthritis.  The Board notes that neither of these disabilities was noted at the Veteran's separation from service.  Instead, examination of the upper extremities was reportedly normal.  

As it pertains to a nexus between the Veteran's current hand osteoarthritis and active duty service, the only evidence of record is negative to his claims.  In January 2014 the Veteran underwent VA examination in connection with his claims.  At the time he reported having pain flare-ups in the hands up to 20 times per day for ten minutes at a time and that his pain was a "six" on a pain scale of one to ten.  The VA examiner noted that the Veteran had pain and decreased grip bilaterally, but that it was less likely than not that the Veteran's osteoarthritis of the hands was related to active duty service.  In making this determination the VA examiner found that there was no evidence of osteoarthritis in the hands during active duty or at separation, and that his reserve examinations in 1975 and 1977 also did not indicate joint issues.  The Board affords this opinion significant weight because it is based on a physical examination of the Veteran and it is consistent with his minimal treatment since separation.  There were no opinions to the contrary.  

Although the Veteran reported that he has had hand pain since active duty service and that his pain has worsened since then, his first documented treatment after service was in 2004, over 30 years after separation.  The Veteran asserted in a written statement that he did not file claims until 2013 because he did not know that he could be service connected, but regardless he did not have significant treatment for these disabilities since separation.  Moreover, as noted he denied having any difficulties in the upper extremities at separation, and his physical examinations in the reserve unit after separation showed no deficits.  

While the Veteran believes that his current bilateral hand disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as such matter requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a hand disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hand osteoarthritis is not competent medical evidence.  The Board finds the opinion of the VA examiner, who was aware of the Veteran's reported history, to be significantly more probative than the Veteran's lay assertions.

In sum, although the Veteran did suffer hand injuries during service, the most probative evidence indicates the Veteran's current hand disabilities are not related to his in-service injuries.  There is no medical opinion linking a hand disability noted during the course of the appeal with service.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Right Ankle

The Veteran reported injuring his ankle more than once during service, and asserted that his current ankle disability stems from these injuries.  He testified at the Board hearing that he hurt his ankle initially when he slid down a ladder in the Navy, but that he also twisted his ankle frequently while playing football.  He reported that he no longer has cartilage in the ankle and that it frequently gives out when he is walking.

As it pertains to a current disability, the Veteran has been diagnosed with osteoarthritis of the right ankle, and in February 2016 he had an ankle fusion.  Therefore, the Board finds that the Veteran has met the requirements for a current disability for service connection purposes.

As it pertains to an in-service event, in August 1963 the Veteran sought treatment for ankle pain and he was diagnosed with a possible fracture of the right ankle; his ankle x-ray was normal and he was advised to use an ice pack and was relieved of duty for the day.  The Veteran's musculoskeletal and lower extremity examinations were grossly normal at separation.  

As it pertains to a nexus between the Veteran's current disability and active duty service, the Board finds that the sum of the evidence is negative to the Veteran's claim.  In January 2014 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with osteoarthritis of the right ankle.  He asserted that his right ankle pain was intermittent and occurred when standing and walking, and that the pain was a "nine" on a pain scale of one to ten.  He reported that he took over-the-counter Advil medication for his symptoms.  During the physical examination the Veteran had a reduced range of motion in the right ankle, and an ankle x-ray revealed osteoarthrosis bilaterally.  The VA examiner opined that the Veteran's current ankle condition was less likely than not related to service.  In making this determination the VA examiner noted that the Veteran's available records indicated a possible fracture in 1963, but that there was no confirmation or continuing ankle pain in service or at separation.  The VA examiner also noted that the Veteran's reserve examinations from 1975 and 1977 did not indicate any right ankle issues.  

The Board notes that the Veteran has not submitted additional evidence pertaining to a nexus between his active duty service and his current ankle disability.  The Veteran indicated in a written statement that he did not report ongoing ankle pain during active duty since it was discouraged by his superiors and shipmates, but the Board notes that the Veteran denied having any pain or difficulties in the lower extremities upon separation from service.  His reserve service treatment records likewise showed no abnormalities in the lower extremities.  Although the Veteran reported that he did not file an ankle claim because he did not know he could claim it as service-connected, he has received minimal treatment for his right ankle disability since separation, and that treatment has been in the past two to three years, many years after separation from service.  

While the Veteran believes that his current ankle disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as such matter requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of an ankle disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his ankle disability is not competent medical evidence.  The Board finds the opinion of the VA examiner, who was aware of the Veteran's reported history, to be significantly more probative than the Veteran's lay assertions.

In sum, although the Veteran did suffer more an ankle injury during service, the most probative evidence indicates the Veteran's current ankle disability is not related to his in-service injury.  There is no medical opinion linking an ankle disability noted during the course of the appeal with service. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to service connection for osteoarthritis of the left hand is denied.

Entitlement to service connection for osteoarthritis of the right hand is denied.

Entitlement to service connection for osteoarthritis of the right ankle is denied.

Entitlement to service connection for hammertoes is dismissed.


REMAND

The record also does not show that the Veteran underwent a VA examination in connection with his claim for entitlement to service connection for obstructive sleep apnea.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here the record demonstrates a diagnosis of obstructive sleep apnea.  The Veteran had a sleep study in November 2014 and he was diagnosed with obstructive sleep apnea and was advised to wear a CPAP machine while sleeping.  Additionally, the Veteran submitted buddy statements from his wife and coworker describing his restless sleeping habits and snoring.  The Veteran testified that while in the Navy he would wake up gagging for air.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether his obstructive sleep apnea diagnosed during the pendency of the appeal is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea began in service, was caused by service, or is otherwise related to service.  

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

2.  After all development has been completed, readjudicate the issue of entitlement to service connection for obstructive sleep apnea.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


